     Case: 1:17-md-02804 Doc #: 3314 Filed: 06/02/20 1 of 2. PageID #: 494848




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                   )   MDL 2804
 OPIATE LITIGATION                              )
                                                )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                      )
                                                )   Judge Dan Aaron Polster
 Track Three Cases                              )
                                                )   ORDER
                                                )

       Before the Court is Case Track Three Plaintiffs’ Motion for Leave to File Amended

Complaints (Doc. #: 3294). Pharmacy Defendants oppose the Motion (Doc. #: 3304) and Plaintiffs

filed a Reply (Doc. #: 3309). For the reasons set forth below, the Court GRANTS Plaintiffs’

Motion.

       On April 30, 2020, the Court designated as the Track Three cases: County of Lake, Ohio v.

Purdue Pharma, L.P. et al., Case No. 1:18-op-45032 (N.D. Ohio); and County of Trumbull, Ohio

v. Purdue Pharma, L.P. et al., Case No. 1:18-op-45079 (N.D. Ohio). Doc. #: 3282 at 1. The Court

provided Plaintiffs the opportunity to amend their Complaints by Friday, May 15, 2020. Id. at 2.

Plaintiffs then filed the Motion for Leave to File Amended Complaints. Defendants assert the

Plaintiffs are late in seeking leave to amend, and that there is not good cause to modify existing

scheduling orders to allow amendment. Doc. #: 3304 at 2.

       Over two years ago, the Court issued Case Management Order One (“CMO-1”), Doc.

#: 232, to govern the practice and procedure of the cases in this MDL. Among other things, CMO-

1 identified cases for briefing on threshold legal issues, established Case Track One, and set

deadlines for amendment of pleadings in those cases. Doc. #: 232 at 2–4, 6. CMO-1 also required

plaintiffs in all other cases to file amended pleadings by May 25, 2018. A follow-up order
      Case: 1:17-md-02804 Doc #: 3314 Filed: 06/02/20 2 of 2. PageID #: 494849




clarifying CMO-1, however, stated all cases not designated for briefing or Track One are stayed

until further order of a court, and “[i]f a case is later designated as a bellwether for motion practice

or trial, a separate CMO will be entered that will provide for another opportunity to amend.” Doc.

#: 371 at 1. The Court later extended the May 25, 2018 deadline to allow for amendment based on

ARCOS data. Doc. ##: 739, 1106. Both extension orders reiterated that plaintiffs in cases later

designated for bellwether trial would be provided another opportunity to amend. Doc. #: 739 at 4

n.3; Doc. #: 1106 at 3 n.6.

         Pursuant to CMO-1 and subsequent orders, the Track Three cases were stayed for two

years. Plaintiffs’ only obligation during that time was to amend their complaints upon receipt of

the ARCOS data, and Defendants concede Plaintiffs did so. Doc. #: 3304 at 4. The cases were not

otherwise subject to any scheduling order. Thus, Rule 16’s “good cause” standard for amending

such an order is not at issue. 1 Instead, consistent with its prior statements and Rule 15, upon

designating these cases for a bellwether trial, the Court freely “provide[d] for another opportunity

to amend” and set a new deadline. See Doc. ##: 3282; 371; Fed. R. Civ. P. 15(a). Plaintiffs

complied with that deadline and filed the instant motion. Nothing more is required to grant leave

to amend.

         Accordingly, Plaintiffs’ Motion, Doc. #: 3294 is GRANTED.



         IT IS SO ORDERED.


                                                           /s/ Dan Aaron Polster_June 2, 2020_
                                                           DAN AARON POLSTER
                                                           UNITED STATES DISTRICT JUDGE

1
  Moreover, Rule 16 “ensure[s] that at some point both the parties and the pleadings will be fixed.” Leary v. Daeschner,
349 F.3d 888, 909 (6th Cir. 2003). The Court’s repeated statements that bellwether plaintiffs will be provided an
opportunity to amend, Doc. ##: 371, 739, 1106, show that the point of fixed pleadings had not yet been reached when
these cases were designated for Track Three.

                                                           2
